UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Amendment No. 1 to FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: April 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. NORTHEAST ISLAND CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-53903 27-1800601 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 100 East Cook Avenue, Suite 101 Libertyville, IL 60048 (Address of principal executive offices) (847) 932-4151 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Fileo Non-Accelerated Filer o Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes x No o As ofJuly 12, 2010, there were1,500,000shares outstanding of the registrant’s common stock. Explanatory Note This Amendment No.1 to Form 10-Q is being filed to revise and amend Exhibit 31.1 to the Form 10-Q filed on June 15, 2010 in response to the comments provided by the U.S. Securities and Exchange Commission (the “SEC”) on July 8, 2010 Item 6. Exhibits. Exhibit No. Description Certificationpursuant to 18 U.S.C. 1350, as adopted pursuant to Section302 of 2002 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NORTHEAST ISLAND CORPORATION Date: July 12, 2010 By: /s/ Gene Maher Gene Maher President
